Citation Nr: 1440385	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left renal cell carcinoma, status post laparoscopic radical nephrectomy, claimed as a kidney condition.

2.  Entitlement to service connection for a blood clot in the lung, to include as secondary to a kidney condition.

3.  Entitlement to service connection for hypertension, to include as secondary to a kidney condition.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to a kidney condition. 

5.  Entitlement to service connection for PTSD, to include as secondary to a kidney condition. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2010 and December 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for all issues on appeal.   

In October 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that proceeding has been associated with the claims file.  Additional medical records have been submitted after certification of the Veteran's appeal to the Board.  As they were accompanied by a waiver of RO review, the Board has considered all records in the adjudication of these claims.  

While acknowledging the holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board notes that the Veteran's claims for an acquired psychiatric disorder and for PTSD have been developed separately and attributed to different causes.  Accordingly, the Board will continue to treat the issues separately.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law requires that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Although the Veteran underwent a VA general examination in December 2011, the Board finds this examination was inadequate for adjudication of the claims on appeal.  The examiner failed to address the etiology of the Veteran's diagnosed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran claims that his renal cell carcinoma is linked to his duties as an aircraft mechanic in service, including working with JP-5 jet fuel and cleaning solvents such as trichloroethylene.  The Veteran's DD-214 confirms that he was an aircraft mechanic for the Navy and the Board finds that working with jet fuel and cleaning solvents is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2002).  He further contends that his other disabilities, including his postoperative pulmonary embolism, hypertension, and depression and anxiety are linked to his renal cell carcinoma.  Therefore, the Board finds these issues are inextricably intertwined with his claim for renal cell carcinoma.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  An opinion regarding the etiology of these conditions must also be obtained.  

The Veteran provided a letter from Dr. L.O. indicating he "support[s] his diagnosis of PTSD."  However, Dr. L.O. offered several stressors, some of which were not service-related.  An examination is necessary to confirm a diagnosis of PTSD and, if applicable, clarify the stressor.   

Finally, the TDIU claim must be deferred pending the resolution of the above matters.  In this regard, during the hearing, the Veteran testified that he was currently unemployed because of the fatigue he experienced associated with his kidney condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records pertaining to the claimed disabilities from August 2012 to the present.  All records and/or negative responses received should be associated with the claims file. 

2.  Then, arrange for the Veteran to undergo a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of his renal cell carcinoma, status post left nephrectomy.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  

The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the Veteran's renal cell carcinoma had its onset in or is otherwise medically related to service, to include in-service exposure to JP-5 jet fuel and cleaning compounds such as trichloroethylene.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the Veteran should undergo examinations regarding the etiology of his diagnosed (i) postoperative pulmonary embolism (that has since resolved) and (ii) hypertension.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

Regarding each disability, the examiner should offer an opinion, consistent with sound medical principles, as to:

a. Whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disability is proximately due to his renal cell carcinoma;

b. Whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disability was aggravated by his renal cell carcinoma; or 

c. Whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions.  Other evidence in the record such as his VA and private medical records, and VA examination reports must also be considered.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The Veteran should also be scheduled for an examination by a psychiatrist or otherwise qualified mental health professional, at a VA medical facility to determine the nature and etiology of any acquired psychiatric disorder to include depression, anxiety, and PTSD.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  

a. Identify/diagnose each psychiatric disorder that presently exists or that has existed during the pendency of the appeal.  If a diagnosis of PTSD is not rendered, the examiner should reconcile such an opinion with the earlier records that diagnose PTSD.

b. If PTSD is diagnosed, the examiner should identify the stressor(s).  The examiner should also indicate whether it is at least as likely as not that the Veteran's PTSD is related to a fear of in-service hostile military or terrorist activity.  The examiner should address the February 2011 letter from Dr. L.O.

c. If an acquired psychiatric disorder other than PTSD is identified/diagnoses, the examiner should state whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the Veteran's disorder had its onset in or is otherwise medically related to service or a service connected disability.  

5.  The RO should make all reasonable attempts to document the Veteran's employment status for the period from December 2011 to the present and ensure that the examination reports are adequate for rating purposes.  

6.  After assuring compliance with the requested development, as well as with any other notice and development action required by law, the RO should review the claims for entitlement to service connection and for a TDIU rating.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


